Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014095463 in view of WO 2007119380.

Regarding claim 1, JP 2014-95463 discloses a capacity control valve that controls a flow rate or a pressure of a variable capacity compressor according to a valve opening of a valve unit, characterized by comprising:
a valve body (2) including first communication passages (16) that pass fluid under a first pressure, second communication passages (14) that are arranged adjacent to the first communication passages and pass fluid under a second pressure, third communication passages (12) that pass fluid under a third pressure, and a main valve seat (proximate 18, against which 20 closes) that is disposed in a valve hole (the space therethrough) communicating the second communication passages and the third communication passages;
a pressure-sensitive element (6) that is arranged in the valve body on the side of the third communication passages and extends and contracts in response to an ambient pressure;
a valve element (30) including an intermediate communication passage (the axial bore therethrough) that communicates the first communication passages and the third communication passages (see the figures), a main valve portion (20) that is separated from and comes into contact with the main valve seat to open and close the valve hole, and an auxiliary valve portion (34, 36) 
a solenoid (46, 54, 68) that drives a rod (38);
a first biasing (42) member that biases in a valve closing direction of the main valve portion; and
a second biasing member (44, alternatively 244) that biases in a valve opening direction of the main valve portion, wherein
the rod moves relative to the valve element to press the pressure-sensitive element (e.g., compare FIG 3 to FIG 4).

JP 2014-95463 does not disclose the auxiliary valve portion to be separated from and come into contact with the pressure-sensitive element.  WO 2007119380 teaches that it was known in the art at the time of filing to form a similar auxiliary valve port such that it is separated from and comes into contact with a pressure sensitive element, in order to open and close a similar intermediate communicating path.  To equivalently open and close JP 2014-95463’s communicating path, it would have been obvious to form an auxiliary valve portion which is separated from and comes into contact with the pressure-sensitive element, as similarly taught by WO 2007119380.
Regarding claim 2, JP 2014-95463 discloses the capacity control valve according to claim 1, characterized in that a biasing force of the second biasing member is larger than a biasing force of the first biasing member (e.g., para. 0027).
Regarding claims 3 and 11, JP 2014-95463 discloses capacity control valve according to claims 1 and 2, characterized in that the first biasing member is disposed between the solenoid and the valve element (see the Figures and para. 0053).
Regarding claims 4, 12 and 19, JP 2014-95463 discloses capacity control valve according to claims 1, 2 and 3, characterized in that the second biasing member is disposed between the pressure- sensitive element and the rod (see the Figures and para. 0022).
Regarding claims 5, 13 and 20, JP 2014-95463 discloses capacity control valve according to claims 1, 2 and 3, characterized in that
the solenoid further includes a plunger (66, 68) connected to the rod, a core (46, 62) arranged between the plunger and the valve body, and an electromagnetic coil (54), and
the second biasing member (244; see FIG 8) is disposed between the plunger and the core.
Regarding claims 6 and 14, JP 2014-95463 discloses a capacity control valve according to claims 1 and 2, characterized in that the rod includes a locking portion (380) that is separated from and comes contact with the valve element.
Regarding claims 7 and 15, JP 2014-95463 discloses a capacity control valve according to  claims 1 and 2, characterized in that the rod includes a pressing portion (the top tip of the rod) that presses the pressure- sensitive element.
Regarding claims 8 and 16, JP 2014-95463 discloses a capacity capacity control valve according to  claims 1 and 2, characterized in that the first pressure is a suction pressure of the variable capacity compressor, the second pressure is a discharge pressure of the variable capacity compressor, and the third pressure is a pressure in a crank chamber of the variable capacity compressor (32 ejects refrigerant in the crankcase during actuation of the compressor).  Alternatively see MPEP 2115, which explains that the intended operating medium does not further define the claimed apparatus.  Alternatively this is seen as reciting an intended use (connection specifications to another device) of the claimed control valve, where the prior art is capable of such use.
Regarding claims 9 and 17, JP 2014-95463 discloses capacity control valve according to  claims 1 and 2, characterized in that the first pressure is a pressure in a crank chamber of the variable capacity compressor, the second pressure is a discharge pressure of the variable capacity compressor, and the third pressure is a suction pressure of the variable capacity compressor (32 ejects refrigerant in the crankcase during actuation of the compressor).  Alternatively see MPEP 2115, which explains that the intended operating medium does not further define the claimed apparatus.  Alternatively this is seen as reciting an intended use (connection specifications to another device) of the claimed control valve, where the prior art is capable of such use.
Regarding claims 10 and 18, WO 2007/119380 discloses a method of using a capacity control valve wherein when the auxiliary valve portion is in an open state, bringing the main valve portion from a closed state into an open state (as shown in FIG 4, both the main and auxiliary valves are open), and it would have been obvious to perform such a step during the normal operation of the obvious modification of JP 2014-95463, as taught by WO 2007/119380.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2008/0138213 discloses a similar capacity control valve including a valve body, pressure-sensitive element, valve element, solenoid, rod, and first and second biasing members, but does not disclose that the rod moves relative to the valve element to press the pressure-sensitive element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881- and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/3/22